t c memo united_states tax_court karen l thorpe petitioner v commissioner of internal revenue respondent docket nos filed date karen l thorpe pro_se william j gregg for respondent memorandum findings_of_fact and opinion ruwe judge in these consolidated cases respondent determined deficiencies in petitioner's federal income taxes and accuracy-related_penalties as follows 1the case at docket no concerns petitioner's taxable_year and the case at docket no concerns petitioner's taxable_year accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number after concessions the issues remaining for decision are whether petitioner is entitled to reduce gross_receipts in her wholesale activity by certain amounts for cost_of_goods_sold whether petitioner is entitled to deduct various expenses_incurred in her wholesale and consulting activities whether 2petitioner concedes that for the taxable_year she omitted from income_interest income from marbury associates of dollar_figure and interest_income of dollar_figure from riggs national bank wages in the amount of dollar_figure received from leger enterprises ltd and nonemployee compensation income in the amount of dollar_figure received from hanover capital partners ltd petitioner also concedes that she is not entitled to a deduction for professional services expenses in related to her wholesale activity travel and entertainment_expenses in and to the extent that such deductions are comprised of expenses other than telephone laundry gas and tolls and a charitable_contribution expense of dollar_figure in reported on schedule c in relation to her wholesale activity for the taxable_year respondent concedes that petitioner is entitled to deduct car and truck expenses in the amount of dollar_figure tolls in the amount of dollar_figure related to petitioner's wholesale activity telephone expenses in the amount of dollar_figure related to her consulting activity and additional charitable_contributions in the total amount of dollar_figure in addition to the dollar_figure allowed in the notice_of_deficiency respondent also concedes that petitioner is entitled to claim an additional credit in the amount of dollar_figure for withholding_tax on income petitioner received from leger enterprises ltd in for the taxable_year respondent concedes that petitioner is entitled to deduct legal and professional fees related to petitioner's consulting activity in the amount of dollar_figure and charitable_contributions in the total amount of dollar_figure petitioner is entitled to itemized charitable_contribution deductions in the amounts of dollar_figure in and dollar_figure in and whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference at the time the petitions were filed petitioner resided in norfolk virginia prior to the years in issue petitioner graduated from college and received a bachelor's degree in business administration and accounting petitioner worked over years as a national bank examiner and has more than years of professional experience in banking accounting and auditing during the years in issue petitioner was engaged in two different activities which she reported on schedules c profit or loss from business of her and federal_income_tax returns on schedules c attached to her and income_tax returns petitioner listed her principal business or profession as wholesale merchant and wholesale sales 3unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure wholesale activity respectively in operating her wholesale activity petitioner purchased merchandise including t-shirts sweatshirts and apparel accessories that she sold through mail order advertisements and in person as a street vendor on separate schedules c for and petitioner listed her second activity as banking institutions and financial consultant consulting activity respectively in operating her consulting activity petitioner did financial consulting work for both private banking institutions and government agencies on her schedules c for and petitioner reported the following items of income and expenses related to her wholesale and consulting activities wholesale consulting description income gross_receipts or sales dollar_figure dollar_figure dollar_figure dollar_figure cost_of_goods_sold beginning_inventory big_number big_number purchases big_number big_number ending inventory big_number big_number big_number gross_income big_number big_number big_number big_number expenses advertising car truck big_number big_number big_number big_number depreciation big_number big_number insurance other interest supplies taxes license sec_120 travel big_number big_number meals entertainment big_number utilities business card sec_47 dues publication sec_72 setup fees telephone small tools vendor fees p o box donations big_number conference training miscellaneou sec_612 professional services big_number big_number total expenses big_number big_number big_number big_number net profit big_number big_number big_number big_number in the notice_of_deficiency for respondent disallowed petitioner's cost_of_goods_sold reduction to gross_receipts related to petitioner's wholesale activity to the extent that the reduction exceeded gross_receipts of dollar_figure for the taxable_year respondent disallowed all petitioner's cost_of_goods_sold reduction to gross_receipts related to petitioner's wholesale activity respondent disallowed all the expenses associated with petitioner's wholesale activity in and with respect to petitioner's consulting activity respondent disallowed dollar_figure of expenses deducted by petitioner in and all the deductions reported by petitioner in on schedules a itemized_deductions petitioner reported gifts to charity of dollar_figure in and dollar_figure in for alleged cash contributions to various organizations also on schedules a petitioner reported dollar_figure in and dollar_figure in for alleged noncash contributions to various charities in addition in petitioner reported donations in the amount of dollar_figure on schedule c in relation to her wholesale activity in the notices of deficiency respondent disallowed dollar_figure of petitioner's cash contributions in and disallowed all petitioner's reported contributions both cash and noncash in petitioner used the services of mr stephen m baker who prepared petitioner's tax returns for the years in issue opinion petitioner testified that she sold merchandise in her wholesale activity at a markup respondent argues that because petitioner sold items at a markup her sales could not have resulted in a negative gross_profit respondent determined that petitioner is not entitled to cost_of_goods_sold in any amount in excess of the amount of gross_receipts which were reported on petitioner's returns in and petitioner has failed to produce any evidence to refute the logic of respondent's determination cost_of_goods_sold is an offset to gross_receipts in determining business gross_income 88_tc_654 sec_1_61-3 income_tax regs although cost_of_goods_sold is not a deduction and therefore not subject_to the limitations on deductions found in sec_162 any amount allowed as cost_of_goods_sold must be substantiated sec_6001 ranciato v commissioner tcmemo_1993_536 sec_1_6001-1 income_tax regs in order to reflect taxable_income correctly inventories at the beginning and end of each taxable_year are necessary in every case in which the sale of merchandise is an income- producing factor cheesman v commissioner tcmemo_1994_509 sec_1_471-1 income_tax regs at trial petitioner offered numerous canceled checks and invoices to substantiate inventory purchased during each year however petitioner did not offer any evidence to substantiate either the amount or value of her beginning and ending inventory in and at the beginning of petitioner reported an inventory balance of dollar_figure during and petitioner substantiated purchases of inventory in the amount of dollar_figure by the end of petitioner's schedule c for her wholesale activity indicated that her inventory was only dollar_figure however in relation to her wholesale activity petitioner reported only dollar_figure of gross_receipts in and zero gross_receipts in assuming petitioner sold her inventory at cost during and she would have in excess of dollar_figure of inventory at the end of 4petitioner purchased inventory in and in the amounts of dollar_figure and dollar_figure respectively provided her inventory did not substantially lose its value however petitioner asserts that at the end of there was only a balance of dollar_figure in inventory petitioner made no attempt to substantiate her beginning and ending inventory figures we do not find petitioner's calculations of cost_of_goods_sold to be reliable because beginning and ending inventory figures were not supported by evidence consequently petitioner may not reduce her gross_receipts by any amount in excess of that determined by respondent in the notices of deficiency in the notices of deficiency for the taxable years and respondent disallowed various expenses related to petitioner's wholesale and consulting activities respondent determined that petitioner did not meet her burden_of_proof that these expenses were actually incurred 5this can be demonstrated by the following calculation beginning_inventory purchases and amount sold at cost dollar_figure big_number big_number ending inventory dollar_figure projected this also assumes though we do not decide that petitioner's reported amount for beginning_inventory was correct 6at trial petitioner's accountant testified that items sold by petitioner were all sold to various customers at a price from dollar_figure to dollar_figure greater than her cost for the items if petitioner did sell the inventory at some level of markup we note that the ending inventory figure would be higher deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed 292_us_435 290_us_111 taxpayers must substantiate the amount of any deductions claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to keep sufficient records to enable the commissioner to determine their correct_tax liability sec_6001 entertainment_expenses moreover must satisfy more stringent substantiation requirements sec_274 at trial petitioner offered evidence substantiating expenses for and in the amounts of dollar_figure and dollar_figure respectively for small tools which were deducted on schedules c for her consulting activities no other substantiation was introduced into evidence for other expenses associated with petitioner's consulting activity therefore petitioner is not entitled to expenses in excess of the above-mentioned expenses for small tools and those expenses allowed by respondent in the notices of deficiency with respect to petitioner's wholesale activity petitioner offered evidence substantiating advertising expenses of dollar_figure which were deducted on her schedule c in no other evidence was introduced in regard to other expenses reported by petitioner on her and schedules c for her wholesale activity therefore in petitioner is not entitled to expenses in excess of the dollar_figure for advertising expense and those expenses allowed by respondent in the notice_of_deficiency petitioner claimed itemized charitable deductions in the amounts of dollar_figure and dollar_figure for the taxable years and respectively respondent disallowed the expenses in the notices of deficiency as previously indicated respondent has conceded a large percentage of these deductions respondent contends that any additional_amounts of contributions were not properly substantiated petitioner now asserts she is entitled to deduct additional_amounts not reported on her federal_income_tax return for contributions of property other than money charitable_contributions are deductible under sec_170 only if verified under regulations prescribed by the secretary sec_170 under the applicable regulations contributions of money made in taxable years beginning after date are required to be substantiated by one of the following a canceled check a receipt from the donee charitable_organization showing the name of the donee the date and amount of the contribution or in the absence of a canceled check or receipt other reliable written records showing the name of the donee the date and amount of the contribution burrell v commissioner tcmemo_1994_574 sec_1_170a-13 income_tax regs if a charitable_contribution is made in property other than money the amount of the contribution is generally the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs further any taxpayer who makes a charitable_contribution of property other than money in a taxable_year beginning after date shall maintain for each contribution written records from the donee showing the name and address of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1 170a- b income_tax regs the fair_market_value of the property is one of the circumstances to be taken into account in determining the amount of detail to be included on the receipt id at trial with respect to contributions of cash in and petitioner offered as evidence schedules which summarize entries made in her check registers during each of the years and the schedules list check numbers dates on which the checks were drawn the names of the various payee organizations and the amounts of each check in conjunction with the summary schedules petitioner also submitted as evidence her check registers from and which contain entries that correspond to the various amounts appearing on the summary schedules finally petitioner submitted a number of checkbooks that contain carbon copies of some of the checks written during the years and we find that petitioner's summary schedules and check registers combined with carbon copies of a number of the checks qualify as reliable written records showing the name of the donee the date and amount of the contribution sec_1_170a-13 income_tax regs therefore petitioner is entitled to deductions for cash contributions of dollar_figure the amount shown on her schedule a petitioner is also entitled to a deduction of the full amount of cash contributions reported on her schedule a in in the amount of dollar_figure with respect to contributions of property other than money petitioner offered a receipt from the amvets national service foundation amvets dated date which lists various items of property totaling dollar_figure petitioner offered three other receipts each listing various items of property given to the salvation army all within the year the three receipts from the salvation army purport to assign a total value to the items listed in each receipt of dollar_figure dollar_figure and dollar_figure petitioner did not deduct any of the amounts which are listed on the amvets or salvation army receipts on her federal_income_tax return petitioner did not explain why she did not initially deduct these amounts moreover petitioner testified that she based the values assigned to the items on the amvets and salvation army receipts on the original cost of the items petitioner did not provide any evidence of the fair_market_value of the property at the time of the alleged contributions because petitioner assigned original cost values to all the items rather than fair_market_value at the time the items were donated as required by sec_1_170a-1 income_tax regs petitioner has not established entitlement to a deduction for any of the items listed on the amvets or salvation army receipts respondent determined that petitioner is liable for accuracy-related_penalties under sec_6662 sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respondent asserts that the underpayments in issue are due to petitioner's negligence or disregard of rules or regulations sec_6662 negligence has been defined as the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise rule a 79_tc_846 petitioner was unable to provide substantiation for her beginning and ending inventory values for her wholesale activity further petitioner was unable to provide substantiation for the majority of expenses she deducted on her schedules c for and petitioner had many years of experience in auditing and accounting although she retained mr baker to prepare her tax returns petitioner does not assert and we do not find that she could reasonably rely on the advice of mr baker as a basis for not maintaining and keeping records to substantiate her inventory balances or various business_expense items therefore we sustain respondent's determination and hold that petitioner is liable for the accuracy-related_penalties decisions will be entered under rule
